

117 S2507 IS: Eliminating Debtor’s Prison for Kids Act of 2021
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2507IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Booker introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a grant to provide mental health services and behavioral health services to at-risk youth, and for other purposes.1.Short titleThis Act may be cited as the Eliminating Debtor’s Prison for Kids Act of 2021.2.Youth mental health grant(a)In generalBeginning not later than 180 days after the date of enactment of this Act, the Attorney General shall carry out a program under which the Attorney General makes grants to eligible States for the purpose of providing evidence-based and trauma-informed mental and behavioral health services to at-risk youth, including juveniles in secure detention or correctional facilities in the State.(b)EligibilityTo be eligible to receive a grant under this section, a State shall—(1)certify to the Attorney General that the laws of the State prohibit a juvenile offender or a parent or guardian of such a juvenile from being ordered to pay probation supervision fees or court administrative fees, including the cost of court-appointed attorneys or public defenders, the cost of prosecution, or other administrative costs of the court;(2)certify to the Attorney General that the laws of the State prohibit a parent or guardian of a juvenile offender from paying child support or other costs for detention or post-adjudication placement to the State; and(3)submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require.(c)Use of fundsA State that receives a grant under this section shall use the grant to provide evidence-based and trauma-informed mental and behavioral health services to at-risk juveniles, including juveniles in secure detention or correctional facilities in the State.(d)Contracts and Subgrants(1)In generalA State may, in using a grant under this section for purposes authorized by subsection (c), use all or a portion of that grant to contract with or make one or more subgrants to one or more units of local government.(2)Use of fundsAn entity that receives a contract or a subgrant under this subsection may use such funds to provide services or benefits described under subsection (c).(e)Information for reportA State that receives a grant under this section shall provide to an independent criminal justice organization, selected by the Attorney General, such information as is necessary to complete the report described in section 3.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2021 through 2025.3.National report(a)Independent reportNot later than 18 months after the date of enactment of this Act, an independent criminal justice organization, selected by the Attorney General, shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a national report on fines and fees imposed on adults and juveniles in the criminal justice system, including—(1)information with respect to the monetary amount of fines and fees imposed, including the race, ethnicity, tribal affiliation, and other demographic data of the individuals upon whom such fines and fees are imposed and the rate at which individuals are reincarcerated within 1 year of release from a secure detention facility or a secure correctional facility;(2)a description of each type of service for which a fee is imposed;(3)a description of each type of charge for which a fine is imposed;(4)a comparison of the average length of incarceration or detention for individuals who are unable to pay a fine and the average length of incarceration or detention for individuals who are able to pay a fine based on the amount of the fine; and(5)a disclosure of the sum total of fines and fees collected minus the cost to collect such sum.(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for fiscal year 2021, which shall remain available until expended.4.DefinitionsIn this Act:(1)At-risk youthThe term at-risk youth means an individual who—(A)has not attained the age of 21; and(B)(i)is likely to fail academically without intervention, including an individual who—(I)has a high truancy rate;(II)has withdrawn from school previously;(III)is not less than 1 year behind the appropriate grade level for an individual of the same age; or(IV)has limited English language proficiency;(ii)has a history of or is actively using drugs or alcohol;(iii)is pregnant or a parent;(iv)is a gang member;(v)is in contact with the juvenile justice system; or(vi)is homeless, has run away from home, or is in foster care.(2)Evidence-basedThe term evidence-based has the meaning given such term in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11103).(3)Juvenile offenderThe term juvenile offender means an individual—(A)who has not attained the age of 21; and(B)(i)against whom a petition is filed for the adjudication of a delinquency offense under the laws of a State or the United States; or(ii)who has been adjudicated delinquent for a delinquency offense under the laws of a State or the United States.(4)Secure correctional facilityThe term secure correctional facility has the meaning given such term in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11103).(5)Secure detention facilityThe term secure detention facility has the meaning given such term in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11103).(6)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.(7)Trauma-informedThe term trauma-informed has the meaning given such term in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11103).